DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Election/Restrictions
Newly submitted claims 38-39 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims directed to a method of using a faux outlet which is directed to a process of use whereas the original invention is directed to a product.  The product as claimed does not require the particulars of the process such removably attaching or securing the body of the faux outlet to an exterior surface of an attachment structure or inserting a power plug of a device into an opening of the faux socket.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-39 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The amendment filed 11/14/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amendments to ¶0011.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 10-13, 23-30, 33-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear because the claims are directed to a faux outlet; however, the claims recite structural limitations of the faux outlet in relation to an attachment structure which renders the scope of the claims unclear as to whether applicant is claiming the combination of the outlet and the attachment structure or whether applicant is claiming the subcombination of the outlet as suggested in the preamble. Clarification of the scope of the claims is required.  Note that claims directed to a combination of the outlet and attachment structure may be subject to restriction since the combination is a different invention from what is originally claimed.
Regarding claims 11-13, the claims are directed to a faux socket; however, the parent claim is directed to a faux outlet and thus it is unclear if the claims should be directed to the outlet or to a different invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 6,164,475 to Jorgensen.
Regarding claim 1, Jorgensen discloses a faux outlet (Fig 1) comprising a body (10) removably attached or secured to an exterior surface of an attachment structure (12) of an  environment, wherein said body comprises a plurality of surfaces that comprise at least a first and second surface (top, bottom), wherein said plurality of surfaces of the body are positioned outward from exterior surface of the attachment structure and in the environment when said body is removably attached or secured to exterior surface of attachment structure (Fig 1), a securing element (74) configured to removably attach said body to exterior surface of attachment structure, at least one faux socket (106) disposed on at least one surface of the body, wherein at least one the faux socket comprises at least one opening (106) dimensions and configured to receive at least one pin of a power plug of a device, wherein at least one of the faux socket cannot receive electricity of power from and cannot transmit electricity or power to device since there are no wired connections in the body.

Claim(s) 22, 37 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,083,314 to Garvin.
Regarding claim 22, Garvin discloses a stand-alone faux outlet comprising a body (10) configured for being unattached or unsecured to an exterior surface of a supporting structure of an environment during use (intended use), wherein said body comprising a plurality of surfaces (20, 22, 24, 26, 28, 30, 36) comprising a first and second surface (front, back) wherein at least first and second surface dimensioned and configured for allowing the body to be positioned on supporting structure during use (intended use), wherein said plurality of surface can be positioned outward from exterior surface of supporting structure and in environment when the body is positioned on exterior surface of supporting structure since it has the structure as recited, at least one faux socket (76) disposed on at least one surface of the body, wherein the faux socket comprising at least one opening dimensioned and configured to receive a pin of a plug, wherein the faux socket cannot receive and transmit electricity of power from to device (col. 4, ll. 15-20).  In particular, since Garvin discloses the structure of the outlet as recited, then it can be used as recited with a supporting structure.
Regarding claim 37, Garvin further discloses the outlet capable of functioning with a supporting structure as recited since it has the structure as recited.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10-13, 23-29, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,774,308 to Troyen in view of US Patent No. 4,083,314 to Garvin.
Regarding claim 1, Troyen discloses an outlet (Fig 4) comprising a body (40) removably attached or secured to an exterior surface of an attachment structure (11) of an  environment, wherein said body comprises a plurality of surfaces that comprise at least a first and second surface (top, bottom), wherein said plurality of surfaces of the body are positioned outward from exterior surface of the attachment structure and in the environment when said body is removably attached or secured to exterior surface of attachment structure (Fig 1), a securing element (tape, adhesive, screw, col. 3, ll. 60-65) configured to removably attach said body to exterior surface of attachment structure, at least one faux socket (41) disposed on at least one surface of the body, wherein at least one the faux socket comprises at least one opening dimensioned and configured to receive at least one pin of a power plug of a device.  Troyen does not teach the outlet being faux wherein at least one of the faux socket cannot receive electricity or power from and cannot transmit electricity or power to device.  Garvin discloses an outlet (Fig 1) and in particular discloses it was known in the art to make the outlet a faux outlet where sockets on the outlet cannot receive electricity or power from and cannot transmit electricity or power to a device (col. 4, ll. 15-20).  One of ordinary skill in the art would have found it obvious to remove electrical wiring in the Troyen outlet as suggested by Garvin in order to have it function as a simulated electrical receptacle to hold valuables (Garvin, abstract).
Regarding claim 2, Troyen further discloses body comprising top surface opposite bottom, right surface opposite left and front surface opposite back, first surface being front and second surface being back, the surfaces defining a rectangular prism (Fig 4).
Regarding claim 3, Troyen further discloses securing element selected from group consisting of an adhesive (col. 3, ll. 60-65).
Regarding claim 5, Troyen further discloses plurality of surfaces positioned outward from exterior surface of attachment structure (11) when second surface (rear surface) of the body is removably attached or secured to exterior surface of attachment structure (Fig 4), wherein securing element is configured to removably attach second surface of the body to exterior surface of attachment structure (col. 4, ll. 50-55).
Regarding claim 10, Troyen further discloses the faux outlet comprising a faceplate (46) disposed on at least one surface (44) of the body, wherein said body is an enclosure (42).
Regarding claim 11, Troyen discloses the socket of claim 10 but does not teach faux socket integral with faceplate.  However, Garvin further discloses wherein the faux socket (76) is integral with the faceplate (64) (Fig 1) and one of ordinary skill in the art would have found it obvious to make the Troyen socket integral as well with the faceplate in order to facilitate manufacture since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 12, Troyen further discloses wherein the faux socket (41) is removably attached to the faceplate (46) (Fig 4). 
Regarding claim 13, Troyen discloses the faux socket of claim 10 and further discloses wherein the faceplate (46) further comprises one or more openings accommodating at least one socket (41) capable of receiving electricity or power from and transmitting electricity or power to the device Fig 4).
Regarding claim 23, Troyen further discloses attachment structure being a wall (11).
Regarding claim 24, Troyen further discloses plurality of surfaces being planar (Fig 4).
Regarding claim 25, Troyen further discloses body configured of any shape (rectangular).
Regarding claim 26, the modified Troyen further discloses each faux socket cannot receive or transmit electricity of power to a device (Garvin, col. 4, ll. 15-20).
Regarding claim 27, Troyen further discloses body comprising top surface opposite bottom, right surface opposite left and front surface opposite back, first surface being front and second surface being back, the surfaces defining a rectangular prism (Fig 4).
Regarding claim 28, Troyen further discloses plurality of surfaces positioned outward from exterior surface of attachment structure (11) when second surface (rear surface) of the body is removably attached or secured to exterior surface of attachment structure (Fig 4), wherein securing element is configured to removably attach second surface of the body to exterior surface of attachment structure (col. 4, ll. 50-55).
Regarding claim 29, Troyen discloses at least one opening (41) of each faux socket disposed upon one surface (front) of plurality of surfaces opposite from a surface (rear) capable of being attached or secured to an outer surface of an attachment surface.
Regarding claim 33, Troyen further discloses attachment structure being a wall (11).
Regarding claim 34, Troyen further discloses plurality of surfaces being planar (Fig 4).
Regarding claim 35, Troyen further discloses body configured of any shape (rectangular).
Regarding claim 36, the modified Troyen further discloses each faux socket cannot receive or transmit electricity of power to a device (Garvin, col. 4, ll. 15-20).

Claim(s) 6, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troyen in view of Garvin and US Patent No. 8,967,562 to Bileth.
Regarding claim 6, 30, the modified Troyen teaches the outlet of claim 1, 10, but does not teach at least one of the plurality of the planar surfaces to be magnetized.  Bileth discloses a mountable holder (Fig 2) and in particular discloses planar surfaces of the holder to be magnetized in order for mounting (col. 1, ll. 45-50).  One of ordinary skill in the art would have found it obvious to substitute the mounting means of Troyen with a functionally equivalent magnetic mounting means as taught by Bileth by magnetizing a surface of Troyen as suggested by Bileth in order to facilitate mounting since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, the modified Troyen would be capable of being attached to a magnetized surface of an attachment structure since it has the structure as recited.

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach wherein plurality of surfaces of the body are positioned outward from an exterior surface of the attachment structure and in the environment when said body is removably attached or secured to the exterior surface.  This is not persuasive for the following reasons.  First, applicant does not explicitly claim an attachment structure and so long as prior art has the structure as recited, then it can be used with an attachment structure as recited even if the prior art does not necessarily teach the structure to be used in the same way.  Second, Troyen discloses the combination of an outlet and an attachment structure with the outlet comprising a plurality of surfaces that are positioned outward from the exterior surface of the attachment structure when the body is removably attached to the exterior surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735